Citation Nr: 0611606	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  02-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for status post right 
thoracotomy for bronchogenic cyst with limitation of motion 
of the right shoulder, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post right thoracotomy for bronchogenic 
cyst with impairment of muscle groups I-IV on the right.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right medial nerve neuropathy associated with 
status post right thoracotomy for bronchogenic cyst.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to May 
1981 and from January 1982 to January 1985. This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland.

The Board notes that in the May 2002 rating decision, the RO 
granted service connection for impairment of muscle group I 
only.  However, the subsequent record indicated that there 
was some involvement also of muscle groups II through IV, and 
the May 2003 supplemental statement of the case characterized 
the disability as status post right thoracotomy with 
impairment of muscle groups I- IV.  The Board also notes that 
in a May 2003 rating decision the RO granted service 
connection for mild median nerve neuropathy and assigned a 10 
percent evaluation.  

The Board remanded the case in April 2004 for further 
development, and the case was returned to the Board in 
February 2006.  


FINDINGS OF FACT

1.  The veteran's status post right thoracotomy (dominant) 
disability is manifested by moderate muscle injury.  
Moderately severe muscle injury of muscle group I, or more 
than slight injury to any of the muscle groups II, III or IV, 
has not been shown.  

2.  The veteran's right shoulder motion is limited to midway 
between side and shoulder level;  motion limited to 25 
degrees from the side has not been clinically demonstrated.  

3.  The veteran's right median nerve neuropathy associated 
with status post right thoracotomy is demonstrated by mild 
incomplete paralysis of the median nerve with subjective 
complaints of numbness in the right upper extremity and mild 
weakness.  


CONCLUSIONS OF LAW

1.  The criteria for rating in excess of 10 percent for 
residuals of a right thoracotomy involving Muscle Groups I-IV 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5301, 
5302, 5303, 5304 (2005).  

2.  The criteria for a 30 percent rating, but no higher, for 
right shoulder limitation of motion have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.55, 4.56, 4.71a, Diagnostic Code 5201 (2005).  

3.  The criteria for a rating in excess of 10 percent rating 
for right median nerve neuropathy have not been met.  38 
U.S.C.A. §  1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.3, 
4.6, 4.124a, Diagnostic Code 8515 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  

In the present case, the veteran's claims were initially 
adjudicated after the enactment of the VCAA.  She was 
provided with the notice required by the VCAA through 
correspondence dated in October 2001 as well as in the 
December 2005 supplemental statement of the case.  Although 
the originating agency did not specifically request her to 
submit any pertinent evidence in her possession, it did 
inform her of the evidence that would be pertinent and 
request her to submit such evidence or provide VA with the 
information and any authorization necessary for VA to obtain 
such evidence.  Therefore, the Board believes that she was on 
notice of the fact that she should submit any pertinent 
evidence in her possession.  

With respect to the duty to assist, the record reflects that 
all available evidence pertaining to the veteran's claims has 
been obtained.  In particular, the veteran's service medical 
records and post-service treatment records have been 
obtained.  The veteran has also been afforded several VA 
examinations in connection with her claims for increased 
evaluations.  Neither the veteran nor her representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such available evidence or information.  In 
sum, the Board is satisfied that VA has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims 
for increased evaluations.  



II.  Factual Background

Historically, it is noted that the veteran was seen with a 
three week history of chest pain.  Chest X-ray, CT scan and 
barium shallow were compatible with a bronchogenic cyst.  The 
diagnostic impression was subcarinal mass.  The veteran 
underwent a right thoracotomy with incision for bronchogenic 
cyst in May 1982.  

Service connection for residuals of a right thoracotomy for a 
bronchogenic cyst was granted in a March 1985 RO decision 
with a 0 percent (noncompensable) evaluation.  The rating was 
eventually increased to 20 percent, effective December 2000, 
based on residual limitation of motion of the right shoulder.  

On VA examination in February 2001, the veteran related her 
service history of a thoracotomy to remove a cyst.  She 
indicated that the cyst was compressing her esophagus, 
causing dysphagia and vomiting.  She stated that since the 
surgery, she experienced right-sided chest pain and tingling, 
mostly at the incision site.  She denied any shortness of 
breath, chronic cough or hemoptysis.  She said that her 
constant pain interfered with her work as a nurse.  On 
physical examination, there was an extensive disfiguring 
scar, extending from below the right breast up to the top of 
the right scapula with tingling sensation on palpation along 
the scar.  The diagnosis was post thoracotomy pain with 
extensive scar from previous surgery.  The examiner indicated 
that it was likely that the veteran's persistent pain was a 
result of lung scarring from the surgery.  

A May 2001 VA medical record notes that the veteran was seen 
complaining of constant spasms of the right thorax and 
shoulder for the past two weeks.  Chronic right chest pain 
was diagnosed.  

An October 2001 VA chest X-ray report reflects a diagnostic 
impression of status post right thoracotomy.  No acute 
cardiopulmonary findings were noted.  

A March 2002 VA medical report shows that the veteran 
complained of right shoulder pain.  She said that her pain 
had become progressively worse since service with marked pain 
on lifting and elevating her shoulder above her head, 
associated with weakness.  She said that it was difficult to 
do everyday activities due to her pain.  She denied any 
numbness or tingling.  

A March 2002 Decision Review Officer's conference report 
notes that the veteran reported pain and throbbing around the 
incision area, under the right arm and in the right shoulder 
area.  She said that she had limitation of motion of the 
right arm with numbness and fatigue in the incision area and 
in the right arm.  She took Tylenol and Naprosyn for pain.  
She reported that she experienced problems with her right arm 
at work.  

On VA examination in March 2002, the veteran had a large 
thoracotomy scar measuring at least 12 to 13 inches.  There 
was definite limitation of motion of the right shoulder.  She 
could fully elevate her arm only 90 degrees and then actually 
sometimes used her other hand to help push it upwards.  
Abduction was 90 degrees, internal rotation was 20 degrees, 
external rotation was 20 degrees, backward extension was 15 
degrees and adduction was 15 degrees.  The examiner indicated 
that the veteran had weakness in the grasp of the right hand 
as compared to the left and weakness in muscle strength.  X-
ray studies of the right shoulder noted no diagnostic bone or 
joint abnormality.  

A May 2002 addendum to the March 2002 examination report 
reflects that the veteran's currently diagnosed right arm and 
shoulder condition was at least as likely as not due to the 
service-connected thoracotomy.  The examiner noted that the 
veteran had nerve weakness from the thoracotomy.  Muscle 
impairment with loss of power and weakness were also noted.  
It was noted that the veteran had constant pain on use of the 
shoulder with fatigue.  

A June 2002 VA MRI report notes that there was a small linear 
under surface, intra-substance partial tear of the 
supraspinatus tendon over approximately the last 5 mm of the 
rotator cuff insertion.  There was no evidence of a complete 
rotator cuff tear.  

On VA nerves examination in February 2003, mild weakness and 
atrophy of all muscles on the right was noted.  The diagnoses 
were mild myopathy on the right and mild right median 
neuropathy.  

On VA joints examination in February 2003, the veteran 
complained of constant pain and weakness in the right upper 
extremity, especially on activity.  She stated that she 
avoided all strenuous activity with the right upper extremity 
as well as extensive writing.  Examination of the chest 
showed a well-healed thoracotomy incision which was 
moderately tender.  There was 3/4 inch widening and some keloid 
formation.  Examination of the shoulder showed no swelling, 
fluid, heat, erythema or crepitus.  There was mild laxity of 
the rotator cuff muscle.  Marked diffuse tenderness was also 
shown.  The AC joint appeared to be intact.  Range of motion 
testing reflected flexion of 40 degrees, abduction of 40 
degrees, external rotation  of 20 degrees, and internal 
rotation of 30 degrees.  The veteran claimed pain on all 
movement and inability to move beyond the noted limits; 
however, there was no objective evidence of either.  The 
veteran had a normal grip, grasp, and normal, fine and gross 
manipulation.  The diagnosis was partial tear of the right 
rotator cuff muscle.  The examiner indicated that there was 
evidence of moderate weakened movement and excess 
fatigability.  The veteran was in severe pain so there would 
be no additional loss of movement during exacerbations.  The 
examiner stated that it was as likely as not that the 
veteran's current right upper extremity problem was secondary 
to her thoracotomy.  

Examination of the right shoulder during a June 2005 VA 
orthopedic examination revealed no swelling, fluid, heat, 
erythema, crepitus or laxity.  Marked diffuse tenderness was 
noted, but the acromioclavicular joint appeared intact.  
There was no range of motion in all planes.  The examiner 
noted that the veteran claimed pain on all motion and the 
inability to move the right shoulder at all, but noted that 
there was not objective evidence of this.  Examination of the 
right hand revealed no swelling, heat or erythema.  Marked 
diffuse tenderness was noted, but there was no objective 
abnormality.  The examiner noted that the veteran refused to 
move her fingers or attempt grasping or manipulation, 
claiming severe pain.  The examiner commented that there was 
no objective evidence of abnormality.  There was no thenar or 
hypothenar atrophy.  There was no weakness or atrophy of the 
muscles of muscle groups I through IV.  

A report of a recent x-ray evaluation of the right shoulder 
was interpreted as normal.  The diagnosis was ligament 
damage, right shoulder.  The examiner again commented that 
there was no objective evidence of abnormality to account for 
the inability to actively move the right shoulder.  There was 
no evidence of weakened movement, excessive fatigability, 
incoordination, or exacerbations or flare ups of symptoms.

A June 2005 VA muscular and neurological examination of the 
veteran's right upper extremity revealed essentially normal 
muscular and neurological findings.  The examiner noted the 
veteran's claim of severe pain, but reported that there were 
no objective clinical findings on examination.  


III.  General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  


Status Post Right Thoracotomy with right muscle weakness

Pursuant to 38 C.F.R. § 4.56 (2005), muscle disabilities are 
evaluated as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles--(i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles--(i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles--(i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B)  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. Id.  

Injuries to muscle group I of the dominant extremity are 
rated as follows: slight injury of the trapezius, levator 
scapulae, or serratus magnus (0 percent); moderate injury of 
the trapezius, levator scapulae, or serratus magnus (10 
percent); moderately severe injury of the trapezius, levator 
scapulae, or serratus magnus (30 percent); and severe injury 
of the trapezius, levator scapulae, or serratus magnus (40 
percent). 38 C.F.R. § 4.73, Diagnostic Code 5301 (2005).  
Moderate injury to the muscles of muscle groups II and III 
will be evaluated as 20 percent disabling, and moderate 
injury to the muscles of muscle group IV is evaluated as 10 
percent disabling.  A noncompensable rating is assigned for 
slight muscle injury involving muscle groups II, III or IV.  
Diagnostic Codes 5302, 5303, 5304.  

The Board finds that a rating in excess of 10 percent is not 
warranted for the veteran's service-connected status post 
right thoracotomy with right muscle weakness under the 
criteria for muscle injury.  No more than moderate injury to 
the muscles of muscle group I is shown, and any impairment 
involving muscle groups II, III or IV, is no more than 
slight.  Diagnostic Codes 5301, 5302, 5302, 5304.  In fact, 
the most recent VA examinations conducted in June 2005 
essentially found no objective findings of disability, and 
the examiner noted that there was no evidence of weakness or 
atrophy involving muscle groups I through IV.  A review of 
the records of treatment for the initial injury essentially 
shows an uncomplicated treatment and recovery from the right 
thoracotomy procedure during service.  Post-service medical 
evidence shows the veteran's subjective complaints of pain, 
weakness and fatigue.  The medical record shows that the 
veteran's complaints of weakness and functional impairment in 
the right upper extremity are manifested primarily by 
limitation of right shoulder motion.  Service connection and 
a separate evaluation are in effect for the limitation of 
motion of the right arm.  Symptoms attributable thereto 
cannot be used in assessing the degree of disability due to 
the right thoracotomy.  See 38 C.F.R. § 4.14 which prohibits 
the evaluation of the same disability under various 
diagnoses.  The veteran's disability due to her service-
connected right thoracotomy is simply not shown to involve 
impairment not already compensated by the currently assigned 
10 percent evaluation as well as the separately service 
connected limitation of motion of the right arm.  Therefore, 
the requirements for an evaluation in excess of 10 percent is 
not warranted.  The claim must be denied.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995), but functional loss is already 
contemplated in the separate rating for right arm limitation 
of motion.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the condition causes "marked" interference with employment 
or requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  

In reaching this decision, the Board has considered the 
veteran's statements. However, the preponderance of the 
evidence is against the claim.  The Board has also considered 
the benefit-of-the-doubt rule; however, as the preponderance 
of the evidence is against the veteran's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Right Thoracotomy With Limitation of Motion of the Right 
Shoulder

When considering a rating for limitation of shoulder motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5201, motion limited 
to 25 degrees from the side warrants a maximum 40 percent 
rating for a major (dominant) joint.  For a major joint, a 30 
percent rating is warranted for motion limited to midway 
between side and shoulder level.  Motion limited to shoulder 
level warrants a 20 percent rating for a major joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2005).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The Board finds that the medical evidence is in equipoise as 
to whether the veteran's service-connected residuals of a 
right thoracotomy with limitation of motion of the right 
shoulder is manifested by motion limited to midway between 
side and shoulder level, so as to warrant a 30 percent 
disability evaluation under Diagnostic Code 5201.  Since the 
veteran's right shoulder motion is not limited to 25 degrees 
from the side, an even higher 40 percent rating is not 
warranted.  At the March 2002 VA examination, the veteran's 
right shoulder range of motion reflected that she could fully 
elevate her arm only 90 degrees, with 90 degrees for 
abduction, 20 degrees for external rotation, and 20 degrees 
for internal rotation.  However, on VA examination in 
February 2003, range of motion testing showed flexion limited 
to 40 degrees and abduction of 40 degrees.  Internal rotation 
was 30 degrees and external rotation was 20 degrees.  The 
veteran complained that right shoulder motion was limited by 
pain on all movements; however there were no objective 
findings of such.  At the June 2005 VA examination, the 
examiner noted the absence of objective abnormality to 
account for the veteran's claimed inability to actively move 
the right shoulder through any range of motion, and thus 
range of motion could not be fully evaluated.  However, under 
a range of motion analysis, and resolving reasonable doubt in 
the veteran's favor, the evidence warrants a 30 percent 
rating for the dominant right shoulder and no more.  The 
Board finds that a 30 percent schedular rating under 
Diagnostic Code 5201 adequately addresses any additional 
functional limitation due to consideration of 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  See also DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  





Median Nerve Neuropathy

Under Diagnostic Code 8515, mild impairment due to incomplete 
paralysis of the median nerve (major) warrants a 10 percent 
disability rating.  Incomplete paralysis involving the median 
nerve as manifested by a moderate level of impairment 
warrants a 30 percent (major) evaluation.  Incomplete 
paralysis involving the median nerve as manifested by a 
severe level of impairment warrants a 50 percent (major) 
evaluation.  A 70 percent rating is assigned for complete 
paralysis of the median nerve on the major side with 
manifestations such as the hand inclined to the ulnar side; 
the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  Id.  

A review of the record indicates that the veteran's right 
median nerve neuropathy is appropriately rated as 10 percent 
disabling and an increase is not warranted.  The clinical 
evidence reflects that the veteran's neurological symptoms of 
the right upper extremity consist primarily of mild weakness 
and atrophy of the muscles on the right.  Neurological 
examination in June 2005 was essentially normal.  The 
diagnosis on VA examination in February 2003 was mild 
myopathy and mild right median neuropathy.  Earlier evidence 
contained in the claims file reflects that the veteran gave 
subjective complaints of numbness and fatigue in the right 
arm.  On VA examination in March 2002, the veteran denied any 
numbness or tingling.  Overall, the disability picture 
establishes no greater than mild incomplete paralysis of the 
median nerve manifested by subjective complaints of numbness 
in the right upper extremity.  

The Board also notes that the evidence presents no record of 
extraordinary factors, such that the service-connected median 
nerve neuropathy has markedly interfered with the veteran's 
employment or has required frequent hospitalizations.  In the 
absence of such factors, the Board is not required to discuss 
any further the possible application of 38 C.F.R. § 
3.321(b)(1) for this disability.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for status post right thoracotomy for bronchogenic cyst with 
impairment of muscle groups I-IV on the right is denied.  

.Entitlement to an increased 30 percent rating for status 
post right thoracotomy for bronchogenic cyst with limitation 
of motion of the right shoulder is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  

Entitlement to an initial evaluation in excess of 10 percent 
for right medial nerve neuropathy associated with status post 
right thoracotomy for bronchogenic cyst is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


